                                             Case 2:20-cv-01596-GMN-BNW Document 14 Filed 10/14/20 Page 1 of 2



                                         1   Matthew Tsai
                                             Nevada Bar No. 14290
                                         2   MTsai@lrrc.com
                                             LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                         3   3993 Howard Hughes Parkway, Suite 600
                                             Las Vegas, NV 89169
                                         4   Tel: 702.949.8200
                                             Fax: 702.949.8398
                                         5   Attorneys for Defendant Synchrony Bank

                                         6                                   UNITED STATES DISTRICT COURT
                                                                                  DISTRICT OF NEVADA
                                         7
                                             TALIA WAGNER, an individual; THOMAS               Case No. 2:20-cv-01596-GMN-BNW
                                         8   WAGNER, an individual,
                                         9                      Plaintiff,                     JOINT MOTION AND ORDER FOR
                                                                                               EXTENSION OF TIME FOR
                                        10
3993 Howard Hughes Parkway, Suite 600




                                             v.                                                SYNCHRONY BANK TO RESPOND TO
                                        11                                                     PLAINTIFFS’ COMPLAINT
                                             SYNCHRONY BANK, a national banking
                                        12   association; EXPERIAN INFORMATION                 (SECOND REQUEST)
                                             SOLUTIONS, INC., a foreign corporation,
                                        13
Las Vegas, NV 89169




                                                                Defendant.
                                        14

                                        15             Plaintiffs Talia and Thomas Wagner (“Plaintiffs”) and Defendant Synchrony Bank
                                        16   (“Synchrony”), by and through their respective counsel of record and pursuant to Local Rule IA 6-
                                        17   1, jointly move for an extension as follows:
                                        18                                   STATEMENT OF JOINT MOTION
                                        19             WHEREAS, Plaintiffs filed a Complaint on August 28, 2020;
                                        20            WHEREAS, Synchrony was served with the Complaint on September 8, 2020;
                                        21            WHEREAS, pursuant to a previous joint motion for extension of time and Order granting
                                        22   the motion, Synchrony’s response to the Complaint is due by October 14, 2020;
                                        23            WHEREAS, Synchrony needs additional time to research the allegations set forth in the
                                        24   Complaint and prepare a response to the Complaint;
                                        25            WHEREAS, counsel for Synchrony Bank has corresponded with counsel for Plaintiffs, who
                                        26   agrees to this extension;
                                        27

                                        28




                                             112503216.1
                                             Case 2:20-cv-01596-GMN-BNW Document 14 Filed 10/14/20 Page 2 of 2



                                         1            WHEREAS, this Joint Motion is filed in good faith and not for dilatory or other improper

                                         2   purpose. Plaintiffs would not suffer any prejudice by this Court permitting Synchrony the requested

                                         3   extension of time and have consented to the requested extension;

                                         4            WHEREAS, this is the second request for extension of time for Synchrony to respond to

                                         5   the Complaint;

                                         6            WHEREAS, Plaintiffs and Synchrony hereby agree that the deadline for Synchrony to

                                         7   respond to the Complaint is extended to November 4, 2020.

                                         8
                                             Dated: October 8, 2020                       LAW OFFICE OF KEVIN L. HERNANDEZ
                                         9

                                        10                                            By: /s/ Kevin L. Hernandez
3993 Howard Hughes Parkway, Suite 600




                                                                                          Kevin L. Hernandez
                                        11                                                8872 S. Eastern Avenue, Suite 270
                                                                                          Las Vegas, NV 89123
                                        12                                                Tel.: (702) 563-4450
                                                                                          Fax: (702) 552-0408
                                        13
Las Vegas, NV 89169




                                                                                          Email: kevin@kevinhernandezlaw.com
                                        14                                                Attorney for Plaintiffs Talia and Thomas Wagner
                                        15

                                        16   Dated: October 8, 2020                       LEWIS ROCA ROTHGERBER CHRISTIE LLP

                                        17                                            By: /s/ Matthew Tsai
                                                                                         Matthew Tsai
                                        18                                               3993 Howard Hughes Parkway, Suite 600
                                                                                         Las Vegas, NV 89169
                                        19
                                                                                         Tel.: (702) 474-2648
                                        20                                               Fax: (702) 949-8398
                                                                                         Email: mtsai@lrrc.com
                                        21
                                                                                          Attorneys for Defendant Synchrony Bank
                                        22

                                        23
                                             IT IS SO ORDERED                             IT IS SO ORDERED:
                                        24
                                             DATED: 12:21 pm, October 14, 2020
                                        25
                                                                                          UNITED STATES MAGISTRATE JUDGE
                                        26

                                        27   BRENDA WEKSLER
                                                                         Dated:_________________________
                                             UNITED STATES MAGISTRATE JUDGE
                                        28

                                                                                            -2-

                                             112503216.1
